Citation Nr: 1009577	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-31 605A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Whether earned income received during 2002, 2003, and 2004 
was countable income for purposes of calculating VA pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1974 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and February 2006 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran was granted entitlement to a non-service-
connected pension by a May 2001 decision.

2.  The Veteran received earned income during 2002, 2003, and 
2004.

3.  The Veteran's VA non-service-connected pension was 
retroactively adjusted for the period in which he received 
earned income.


CONCLUSION OF LAW

Calculating the Veteran's non-service-connected pension 
benefits on the basis of receipt of earned income during 
2002, 2003, and 2004 was proper.  38 U.S.C.A. § 1503 (West 
2002); 38 C.F.R. §§ 3.23(b), 3.271, 3.272, 3.273(b)(2) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
However, because the law, and not the evidence, is 
dispositive of this claim, application of the provisions of 
the VCAA would not be helpful to the claimant.  No further 
assistance or development in accordance with the VCAA is 
required in this case.  Mason v. Principi, 16 Vet. App. 129 
(2002).

The record shows that the Veteran was awarded entitlement to 
a non-service-connected pension by a May 2001 decision based 
on his having been on active duty during a time of war.  
Audits done in April 2004 and November 2005 showed that the 
Veteran received earned income in 2002, 2003, and 2004.  The 
Veteran was advised of the audits and that VA was proposing 
to retroactively adjust his non-service-connected pension 
benefit from February 1, 2002 to February 1, 2005 due to the 
unreported earned income.  

At a January 2009 hearing before the Board, the Veteran 
stated that he accurately reported his monthly income at the 
time of his initial pension application; however, he did not 
report the changes in his income to VA.  Hearing Transcript 
at 3-4.  The Veteran contends that his non-service-connected 
pension benefits should not be adjusted because his 
unreported earned income was the result of employment secured 
for him by a child support agency.  Id. at 5-6.  
Additionally, at an April 2007 hearing before the RO in San 
Diego, California, the Veteran contends that he only needed 
to report income that exceeded the maximum annual pension 
rate.  (The Veteran does not dispute the amount of income or 
VA's calculation regarding income and pension.  Rather, he 
contests the fact that earned income was used to calculate 
entitlement to monthly pension benefits.  The Board's 
decision is accordingly limited.)

The Veteran's contentions are without merit.  Under the 
Improved Pension Program, payments of any kind from any 
source are required to be counted as income, unless 
specifically excluded under § 3.272.  38 C.F.R. § 3.271(a).  
Earned income is not listed as one of the types of income to 
be excluded from countable income for the purpose of 
determining entitlement to improved pension.  38 C.F.R. 
§ 3.272.  Thus, as a matter of law, the Veteran's earned 
income cannot be excluded from his countable income.  

As a result, because the Veteran received earned income in 
2002, 2003, and 2004, his non-service-connected pension was 
adjusted for the period he received earned income.  38 C.F.R. 
§ 3.23(b).  Including earned income as countable income for 
the purpose of calculating VA pension benefits was proper 
under the applicable regulations.  It follows, then, that the 
RO's retroactive adjustment to the Veteran's non-service-
connected pension benefits based on receipt of earned income 
was valid.  


ORDER

Earned income received during 2002, 2003, and 2004 was 
countable income for purposes of calculating VA pension 
benefits; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


